Exhibit 10.3

Certain identified information (indicated by “[***]”) has been excluded from
this exhibit because it is both not material and would likely cause competitive
harm to the registrant if publicly disclosed.

MUTUAL RELEASE

This Mutual Release (this “Release”) is entered into as of November 17, 2020 by
and among: (a) Summit Midstream Partners Holdings, LLC, a Delaware limited
liability company (“SMPH”) and Summit Midstream Partners, LLC, a Delaware
limited liability company (together with SMPH, the “Company”); (b) each of the
Lenders (as defined in the Credit Agreement referred to below) party hereto
(collectively, the “Consenting Lenders” and, each individually, a “Consenting
Lender”), and (c) Credit Suisse AG, Cayman Islands Branch, as administrative
agent and collateral agent for the Lenders (in such capacities, the “Term Loan
Agent”). The Consenting Lenders, the Term Loan Agent, and the Company are each
referred to as a “Party” and collectively referred to as the “Parties.”
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in Section 1.

RECITALS

WHEREAS, on the date hereof, the Company, the Lenders (including the Consenting
Lenders), and the Term Loan Agent are parties to that certain term loan
agreement, dated as of March 21, 2017 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof in accordance with the terms
thereof, the “Credit Agreement”), pursuant to which the Lenders thereunder made
certain loans and other financial accommodations to the Company;

WHEREAS, as of the date hereof, certain Events of Default have occurred and are
continuing (the “Existing Events of Default”), and none of such Existing Events
of Default have been cured or waived;

WHEREAS, as a result of the Existing Events of Defaults, the Obligations have
been accelerated in accordance with the Credit Agreement and, as a result of the
Company’s failure to pay the amounts due upon such acceleration, in accordance
with the terms of the Loan Documents, the Required Lenders have directed the
Term Loan Agent to consummate a strict foreclosure, and, in connection
therewith, the Company and certain Consenting Lenders have entered into that
certain Transaction Support Agreement, dated as of September 29, 2020 (as
modified from time to time, the “TSA”), and the Company and Term Loan Agent have
entered into that certain Strict Foreclosure Agreement, dated as of November 17,
2020 (as modified from time to time, the “Strict Foreclosure Agreement”); and

WHEREAS, in connection with the consummation of the strict foreclosure and other
transactions contemplated by, relating to, or otherwise consummated in
connection with, the TSA and Strict Foreclosure Agreement (collectively, the
“Transaction”), each of the Parties have agreed to execute and deliver this
Release.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, for the mutual promises, covenants and obligations set forth
below, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

1. Definitions. For purposes of this Agreement, (i) capitalized terms not
defined herein that are defined in the Credit Agreement or the TSA shall have
the meanings ascribed to them in the Credit Agreement or the TSA, as applicable;
and (ii) the following terms shall have the meanings ascribed to them in this
Section 1:

(a) “Causes of Action” means any cause of action (including any avoidance
action, right or claim arising under, pursuant to or set forth in sections 362,
506(c), 510, 542 through 550, 553 or 558 of the Bankruptcy Code or any state law
equivalent), claim, controversy, counterclaim, cross claim, right of setoff,
claim on contracts or for breaches of fiduciary duties imposed by law or in
equity, demand, right, action lien, indemnity, suit, obligation, liability,
damage, judgment, account, defense, power, privilege, license, franchise or
recoupment of any kind or character whatsoever, assertable directly, indirectly
or derivatively (including under alter ego theories), choate or inchoate, fixed
or contingent, direct or indirect, disputed or undisputed, foreseen or
unforeseen, known or unknown, liquidated or unliquidated, matured or unmatured,
secured or unsecured, suspected or unsuspected, whether arising before, on, or
after the Effective Time (as defined in Section 4(c) below), in contract or in
tort, under statute, in law or in equity, or pursuant to any other theory of law
or equity.

(b) “Final Order” means an order or judgment of a court of competent
jurisdiction that has been entered on the docket maintained by the clerk of such
court and has not been reversed, vacated, or stayed and as to which (i) the time
to appeal, petition for certiorari, or move for a new trial, reargument, or
rehearing has expired and as to which no appeal, petition for certiorari, or
other proceedings for a new trial, reargument, or rehearing shall then be
pending or, (ii) if an appeal, writ of certiorari, new trial, reargument, or
rehearing thereof has been sought, (1) such order or judgment shall have been
affirmed by the highest court to which such order was appealed, certiorari shall
have been denied, or a new trial, reargument, or rehearing shall have been
denied or resulted in no modification of such order and (2) the time to take any
further appeal, petition for certiorari, or move for a new trial, reargument, or
rehearing shall have expired.

(c) “Person” means an individual, partnership, corporation, limited liability
company, cooperative, trust, unincorporated organization, association, joint
venture, estate, trust, governmental unit, or other entity, whether acting in an
individual, fiduciary or other capacity.

(d) “Related Persons” means, as to any Person, such Person’s current and former
direct and indirect subsidiaries, affiliates, members, managing members, funds,
managers, officers, directors, agents, financial advisors, principals,
accountants, investment bankers, consultants, attorneys, professionals,
partners, other “controlling persons” (within the meaning of the United States
federal securities laws) and other representatives (and each of their direct and
indirect subsidiaries, affiliates, members, managing members, funds, managers,
officers, directors, agents, financial advisors, principals, accountants,
investment bankers, consultants, attorneys, professionals, partners, other
“controlling persons” (within the meaning of the United States federal
securities laws) and other representatives), solely in each case acting in such
capacity in connection with the Transaction or the Credit Agreement, and any
Person claiming by or through any of them.

(e) “Released Party” or “Released Parties” means the following, individually and
collectively, as applicable: (a) the Company, (b) the Consenting Lenders;
(c) the Term Loan Agent, (d) the Related Persons of each of the foregoing and
(e) each of the predecessors and successors in interest and assigns of each of
the foregoing.

 

2



--------------------------------------------------------------------------------

(f) “Releasing Party” or “Releasing Parties” means the following, individually
and collectively, as applicable, in its capacity as such, for and on behalf of
itself and its Related Persons: (a) the Company; (b) the Consenting Lenders;
(c) the Term Loan Agent and (d) each of the predecessors and successors in
interest and assigns of each of the foregoing.

(g) “Restructuring Claims” has the meaning given thereto in Section 2(a).

2. Releases.

(a) Releases by the Releasing Parties. For good and valuable consideration
provided by each of the Released Parties, the adequacy and sufficiency of which
is hereby confirmed, from and after the Effective Time, subject to clause
(b) below, each of the Released Parties and their respective assets and
properties shall be deemed unconditionally, irrevocably and forever released and
discharged by each and all of the Releasing Parties from any and all Causes of
Action that any such Releasing Party would have been legally entitled to assert
in its own right (whether individually or collectively) or by, through or on
behalf of the holder of any claim or ownership interest in a Releasing Party, or
that any holder of any claim or ownership interest in such Releasing Party could
have asserted by, through or on behalf of such Releasing Party, based on or
relating to, or in any manner arising from, in whole or in part: (i) the
Transaction, and the Company’s recapitalization efforts, restructuring efforts,
or other action or service (including service on the board of directors of the
Company) associated or related thereto; (ii) the Credit Agreement or the other
Loan Documents; or (iii) any other act or omission, transaction, agreement,
event, or other occurrence relating to the Company and taking place at or before
the Effective Time, in each case, relating to the Credit Agreement, the other
Loan Documents, and/or any of the Obligations (the foregoing, collectively, the
“Restructuring Claims”). Each Releasing Party agrees and covenants not to assert
or prosecute, or assist or otherwise aid any other Person in the assertion or
prosecution of, any Restructuring Claims being released pursuant to this clause
(a) against any of the Released Parties.

(b) Limitation of Releases. Notwithstanding anything in clause (a) above, the
Parties agree that the releases in clause (a) above shall not apply to (and the
term Restructuring Claims shall not include and shall not be construed to
include) any of the following: (A) any of the rights of any Releasing Party to
enforce this Release, any Definitive Documents or the TSA, and any Causes of
Action under, or arising pursuant to, this Release, any Definitive Documents or
the TSA, or any breaches hereunder or thereunder (including, without limitation,
any breach of any representations and warranties hereunder or thereunder), (B)
any Causes of Action against any Person who does not execute and deliver this
Release (or a joinder hereto) or any such Person’s Related Persons, (C) any
indemnification obligations owed by the Company or its Related Persons in favor
of any of the Lenders or the Term Loan Agent (or their respective Related
Persons) arising out of, or related to, this Release, any of the Loan Documents,
the Definitive Documents, the TSA, or the consummation of the Transaction,
(D) any rights of contribution between or among the Releasing Parties or
exculpation by and among the Releasing Parties, (E) any Causes of Action by any
Releasing Party against any Person other than the Released Parties, (F) any
Causes of Action relating to any matters or obligations arising, any agreements
entered into or delivered, any actions taken by any Person, or any transactions
consummated, at or after the Effective Time (after giving effect to the Strict
Foreclosure and entry into any Definitive Documents that are become effective
concurrently with the Effective Time), and (G) any Causes of Action for gross
negligence, willful misconduct, or actual fraud (in each case as determined by a
Final Order of a court of competent jurisdiction).

 

3



--------------------------------------------------------------------------------

The Parties further acknowledge and agree that, notwithstanding anything to the
contrary herein, all releases, representations, warranties, covenants and other
agreements made in this Release by any Consenting Lender that is a separately
managed account or fund of an investment manager signatory hereto are being made
only with respect to the assets or interests (and any Causes of Action related
thereto) managed by such investment manager on behalf of such Consenting Lender,
and shall not apply to (or be deemed to be made in relation to) any assets or
interests (and any Causes of Action related thereto) that may be beneficially
owned by such Consenting Lender that are not held through accounts or funds
managed by such investment manager.

(c) No Reliance And No Duty To Disclose. Each of the Parties hereto, on behalf
of itself and its Related Parties, in any capacity, agrees and acknowledges that
(a) except as expressly provided in this Agreement, no other Party hereto or any
other Released Party, in any capacity, has warranted or otherwise made any
representations to it or any of its Related Parties concerning any Restructuring
Claim (including any representation concerning the existence, nonexistence,
validity or invalidity of any Restructuring Claim) and no Releasing Party has
relied on any Released Party in providing the releases and covenants not to sue
in this Article 2, (b) the validity and effectiveness of the foregoing releases
and covenants not to sue in this Article 2 do not depend in any way on any such
representations or warranties or the accuracy, completeness or validity thereof,
(c) no other Party hereto or any other Released Party, in any capacity, has any
duty to disclose or provide any facts or documents (whether material or
immaterial, known or unknown, suspected or unsuspected) to it or any other
Releasing Party, including any facts or documents which, if known by any
Releasor, might have caused such Releasor or any Party hereto to which such
Releasing Party is affiliated not to execute and deliver this Release and/or any
of the other Definitive Documents, and (d) subject to Section 2(b), each such
release and covenant not to sue shall remain in full force and effect even if
any facts or documents (whether material or immaterial, known or unknown,
suspected or unsuspected, foreseen or unforeseen) were not disclosed or provided
(whether intentionally, unintentionally, or otherwise) by any Released Party to
any Releasing Party, which facts or documents, if known by such Releasing Party,
might have caused such Releasing Party or any Party hereto to which such
Releasing Party is affiliated not to execute and deliver this Release and/or any
of the other Definitive Documents. Nothing contained herein is intended to
impair or otherwise derogate from any of the representations, warranties, or
covenants expressly set forth in this Agreement or in the other Definitive
Documents.

(d) Waiver of Statutory Limitations on Release. Except as otherwise set forth
herein or as prohibited by law or statute, it is the intention of each Party to
extinguish all released Causes of Action and consistent with such intention,
each Party hereby expressly waives his, her, or its rights to the fullest extent
permitted by law, to any benefits of the provisions of Section 1542 of the
California Civil Code or any other similar state law, federal law, or principle
of common law, which may have the effect of limiting the releases set forth
herein, which reads in full as follow:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH,
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

(e) Each Party acknowledges that he, she, or it may discover facts in addition
to or different from those now known or believed to be true with respect to the
subject matter of the releases granted herein, but acknowledges that it is his,
her, or its intention to fully, finally, and forever settle, release and
discharge any and all Restructuring Claims hereby known or unknown, suspected or
unsuspected, which do or do not exist, or heretofore existed, and without regard
to the subsequent discovery or existence of such additional or different facts.

 

4



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary herein, nothing in this Release
shall prohibit or impede any Party hereto from communicating, cooperating or
filing a complaint with any U.S. federal, state or local law enforcement branch,
agency or entity (collectively a “Governmental Entity”) with respect to any
possible violations of any U.S. federal, state or local law or regulation, or
otherwise making disclosures relating thereto to any such Governmental Entity,
in each case, that are protected under the whistleblower provisions of any
provision of such law or regulation, provided that in each case (i) such
communications and disclosures are consistent with applicable law and made in
good faith and (ii) the information subject to such disclosure was not obtained
by a Party through a communication that was subject to attorney-client
privilege, unless disclosure of that information would otherwise be permitted by
an attorney pursuant to 17 C.F.R. 205.3(d), applicable state attorney conduct
rules, or otherwise.

(g) Notwithstanding anything to the contrary set forth herein, each of the
Parties hereby expressly reserves all of its defenses to any Cause of Actions
that may be asserted against any of them by any other Party, including, but not
limited to, any defense that this Release releases any asserted Restructuring
Claim.

3. Released Party Representations, Warranties and Covenants.

Each Released Party party hereto represents and warrants, after due inquiry and
reasonable investigation, that, as of the Effective Time, neither it, nor any of
its directors or officers is aware of any current or potential indemnification
claims or other Causes of Action against it or any of them, or any facts or
circumstances that would give rise to any potential indemnification claim or
other Cause of Action.

4. Miscellaneous.

(a) Successors and Assigns. All covenants, rights, obligations and other
agreements contained in this Release by, through or on behalf of any of the
Parties bind and inure to the benefit of such Party and its respective
successors and permitted assigns, whether so expressed or not. This Release, and
the rights and obligations of each Party, shall not be assigned by such Party
without prior written consent of the other Parties.

(b) Entire Agreement. This Release contains the entire understanding of the
Parties with respect to the releases set forth herein.

(c) Effectiveness; Amendments. This Release (including the releases provided for
herein, and the Parties’ respective rights and obligations hereunder) shall
become automatically effective (and may be enforced by and against each Party
hereto) as of the later of the time that (i) each Party hereto has executed and
delivered this Release and (ii) the Closing Date (as defined in the Strict
Foreclosure Agreement) has occurred (the “Effective Time”). For the avoidance of
doubt, prior to the Effective Time, (x) none of the provisions of this Release
shall be valid, binding or enforceable and (y) no Person shall be permitted to
rely on, or shall have any rights or remedies with respect to, this Release. No
modification, amendment or supplement to, or waiver, forbearance or consent
under or with respect to, this Release (including any provision hereof, or any
rights or obligations hereunder or arising in connection herewith) shall be
effective without the prior written consent of each Party hereto.

 

5



--------------------------------------------------------------------------------

(d) Severability. Any provision of this Release that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

(e) Counterparts. This Release may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all the Parties. This Release
may be executed and delivered by facsimile, email, or otherwise and such
signature is deemed binding for all purposes hereof, without delivery of an
original signature being thereafter required.

(f) Headings. The headings of the sections and subsections of this Release are
inserted for convenience only and shall not affect the interpretation hereof.

(g) Governing Law. This Release shall be construed and enforced in accordance
with, and the rights of the Parties shall be governed by, the laws of the State
of New York excluding choice-of-law principles of the laws of the State of New
York that would permit the application of the laws of a jurisdiction other than
the State of New York.

(h) Jurisdiction and Process; Waiver of Jury Trial.

 

  i.

Each Party irrevocably and unconditionally agrees that it will not commence any
action, litigation, or proceedings of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against any other Party
that in any way relates to this Release in any forum other than the courts of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and the Parties irrevocably and unconditionally submit to the
jurisdiction of such courts and agree that all claims in respect of any such
action, litigation or proceeding relating to this Release may be heard and
determined in such New York State Court or, to the fullest extent permitted by
applicable law, in such federal court. To the fullest extent permitted by
applicable law, in connection with any such action, litigation or proceeding
relating to this Release, the Parties irrevocably waive and agree not to assert,
by way of motion, as a defense or otherwise, any claim that they are not subject
to the jurisdiction of any such court, any objection that they may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

6



--------------------------------------------------------------------------------

  ii.

The Parties hereby waive trial by jury in any action brought on or with respect
to this Release, or any other documents executed in connection herewith.

(i) Specific Performance. Each Party recognizes and acknowledges that a breach
by such Party of any of its covenants or agreements contained in this Release
may cause the other Parties to sustain damages for which such other Parties may
not have an adequate remedy at law for money damages, and, therefore, such Party
agrees that, in the event of any such breach by it, the other Parties may be
able to seek the remedy of specific performance of one or more such breached
covenants and agreements and injunctive and certain other equitable relief in
addition to any other remedy to which such other Parties may be entitled, at law
or in equity.

(j) Remedies Cumulative. All rights, powers and remedies provided under this
Release or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such Party.

(k) No Waiver. The failure of any Party to exercise any right, power, or remedy
provided under this Release or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other Party with its obligations
hereunder, and any custom or practice of the Parties at variance with the terms
hereof, shall not constitute a waiver by such Party of its right to exercise any
such or other right, power, or remedy or to demand such compliance.

(l) Several, Not Joint, Obligations. The agreements and obligations of each of
the Parties under this Release are, in all respects, several and not joint.

(m) Parties’ Use of Legal Counsel And Construction Of Release. Each Party hereby
acknowledges that it has had the opportunity to be advised by its own legal
counsel in connection with the negotiation, drafting, execution, and delivery
and consummation of this Release. The Parties agree and acknowledge that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Release or any amendments, exhibits or schedules hereto. Each Party has
entered into this Release freely and voluntarily, without coercion, duress,
distress or under influence by any other Persons or its respective shareholders,
directors, officers, partners, agents or employees. Each of the Parties hereby
acknowledges that (i) it has read this Release and knows its contents, (ii) it
understands the terms and consequences of this Release, and (iii) the terms of
this Release are fair and reasonable.

(n) Compromise; No Admission of Wrongdoing. This Release is entered into in
compromise of disputed claims and defenses constituting the Restructuring
Claims. No act or agreement in furtherance of the Release shall be construed in
any way as an admission of fault, wrongdoing, or liability on the part of any
Party and, for the avoidance of doubt, notwithstanding anything to the contrary,
each Party hereby denies (and shall be deemed to deny) any fault, wrongdoing, or
liability for any and all claims and Causes of Action, and no settlement of any
Causes of Action against any such Party shall be permitted without such Party’s
prior written consent. Neither this Release, nor any of its terms, shall be
offered by any of the Parties in evidence in any arbitral, civil, criminal,
administrative, or other proceeding as a concession or admission of fault,
wrongdoing or liability; provided, that nothing in this section shall prevent
any Party from using or offering this Release in evidence in any proceeding to
enforce and/or effectuate the terms of this Release.

 

7



--------------------------------------------------------------------------------

(o) No Third Party Rights. The provisions of this Release are for the benefit of
the Parties, and unless otherwise provided herein, no other Person shall have
any right or claim against any Party by reason of this Release or any provision
hereof or be entitled to enforce any provision of this Release. Notwithstanding
the foregoing, for the avoidance of doubt, the Released Parties may enforce the
provisions of this Release, as set forth herein.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Release is entered into as of the date first written
above.

 

Summit Midstream Partners Holdings, LLC By:  

/s/ J. HEATH DENEKE

Name:   J. Heath Deneke Title:   President and Chief Executive Officer Summit
Midstream Partners, LLC By:  

/s/ J. HEATH DENEKE

Name:   J. Heath Deneke Title:   President and Chief Executive Officer

[Summit Midstream – Mutual Release Agreement]



--------------------------------------------------------------------------------

[***]

[Summit Midstream – Mutual Release Agreement]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch: By:  

/s/ DIDIER SIFFER

Name:   Didier Siffer Title:   Authorized Signatory By:  

/s/ MEGAN KANE

Name:  

Megan Kane

Title:   Authorized Signatory